Title: John Hollins to Thomas Jefferson, 10 April 1818
From: Hollins, John
To: Jefferson, Thomas


                    
                        Dear sir
                        Baltimore
10th April 1818
                    
                    Your esteemed favor of the 5th Inst came to hand yesterday, its contents shall not fail to have my particular attention, a vessel is daily expected from Leghorn, called the Strong, & as there is pretty frequent communication between the two ports, it is probable the stone cutters may soon arrive, that however depends upon the time your letter may have been received by Mr Appleton, at all events it may be well that you give me information on that head, that I may be on the look out, or in case of my absence from the City, that I may be enabled to leave directions with my Sons, or Mr McBlair, to do the needful
                    I beg you will at all times freely command my services, either on your own account or any other in which you may feel an interest, particularly as respects the erection of the College in your neighbourhood, to which I sincerely wish every good may attend it possible success & with pleasure do I reiterate to you the assurance of my constant friendship and respect
                    
                        Jno Hollins
                    
                